DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments with respect to at least claim 1 have been fully considered, and are persuasive.

Election/Restrictions
Claims 2 and 5-10 are allowable. The restriction requirement between Species I and Species II, as set forth in the Office action mailed on 01/27/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/27/2021 is withdrawn.  Claims 2 and 5-10, directed to Species II are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


Allowable Subject Matter
Claims 1-10 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of Lee (US 2019/0384111), of record, discloses an image display apparatus (DD in Figs. 1A-1B, 6 and 9; paragraphs [0061] and [0116] identifying the embodiment shown in Figs. 1A-1B, 6 and 9), comprising: a first image display portion (DD-DA on DP-NBA1 in Figs. 1A-1B; [0035], [0039]); a second image display portion (DD-DA on DP-NBA2); and a bending center (BX in Fig. 9; [0034]) defined as a straight line of a connecting portion (BA) between one side of the first image display portion and one side of the second image display portion (Figs. 1A-1B), the first image display portion and the second image display portion being formed so as to be bendable at the bending center ([0034]), the first image display portion having a first polarizer (PP in PM in Fig. 6 disposed in DP- NBA1 in Fig. 1B), a first retardation layer (RC1 in PM in Fig. 6 disposed in DP-NBA1 in Fig. 1B) having one of a circular polarization function and an elliptical polarization function ([0065]), and a first display cell (DP-NBA1) in the stated order from a viewer side (see Fig. 1B), the second image display portion having a second polarizer (PP in PM in Fig. 6 disposed in DP-NBA2 in Fig. 1B), a second retardation layer (RC1 in PM in Fig. 6 disposed in DP-NBA2 in Fig. 1B) having one of a circular polarization function and an elliptical polarization function ([0065]), and a second display cell (DP-NBA2) in the stated 
However, Lee fails to teach or disclose, in light of the specification, “the first polarizer and the second polarizer being arranged so that respective absorption axes thereof are in a line-symmetric relationship with respect to the bending center, the first retardation layer and the second retardation layer being arranged so that respective slow axes thereof are in a line-symmetric relationship with respect to the bending center”. 
The examiner further considered Choi et al. (U.S. Patent Application Publication No. 20170278902, “Choi”), Oh et al. (U.S. Patent Application Publication No. 2020/0075895, “Oh”), and the prior art of Sakai (US 2018/0231844), of record, However, Choi, Oh and the prior art of Lee and Sakai, applied alone or in combination, fails to teach or suggest the combination and arrangement of elements recited in Applicant's claim 1.
Dependent claims 2-10 are allowed by virtue of their dependence on claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871      

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871